NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SINDY GABRIELA GRANADOS; et al.,                No.    16-73274

                Petitioners,                    Agency Nos.       A206-807-658
                                                                  A206-807-659
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Sindy Gabriela Granados and her minor son, natives and citizens of

Honduras, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their application for asylum and denying Granados’s applications for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

including whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The agency did not err in concluding that Granados did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      The BIA did not err in declining to consider Granados’s arguments

regarding family as a particular social group that were raised for the first time to

the BIA. See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did

not err in declining to consider argument raised for the first time on appeal);

Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 190-91 (BIA 2018) (where the

IJ did not have an opportunity to make relevant factual findings, the BIA cannot do


                                           2                                      16-73274
so in the first instance on appeal).

        Thus, petitioners’ asylum and Granados’s withholding of removal claims

fail.

        Substantial evidence supports the agency’s denial of CAT relief because

Granados failed to show it is more likely than not she would be tortured by or with

the consent or acquiescence of the government if returned to Honduras. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

        The temporary stay of removal remains in place until issuance of the

mandate.

        PETITION FOR REVIEW DENIED.




                                          3                                    16-73274